[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 98-2078

                 MOHAMMAD A. CHOUDHARY,

                 Plaintiff, Appellant,

                           v.

    EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, ET AL.,

                 Defendants, Appellees.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

           FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Mark L. Wolf, U.S. District Judge]

                         Before

                 Lynch, Circuit Judge,
            Bownes, Senior Circuit Judge,
              and Lipez, Circuit Judge.

Mohammad A. Choudhary on brief pro se.
C. Gregory Stewart, General Counsel, Philip B. Sklover,
Associate General Counsel, Carolyn L. Wheeler, Assistant General
Counsel, and Brian Owsley, Attorney, on brief for appellee Equal
Employment Opportunity Commission.
William Sorrell, Attorney General, Joseph L. Winn and Timothy
B. Tomasi, Assistant Attorneys General, on brief for appellees
State of Vermont, Vermont Human Rights Commission, Vermont
Department of Public Service, Vermont Department of Personnel, and
appellees Kunin, Dean, Sedano, Sterzinger, McCarren, and Martin in
their individual and official capacites.

May 27, 1999

Per Curiam.  We have carefully reviewed the parties' briefs
and the record on appeal.  We affirm essentially for the reasons
stated by the district court in its orders of March 5, 1998 and
July 20, 1998, i.e., the grounds proffered by the defendants in
their motions to dismiss are meritorious.
The judgment of the district court dismissing this case is,
therefore, affirmed.